                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION


KYLE E. LEDBETTER                                                                                 PLAINTIFF


         v.                                           NO. 18-3090


ANDREW M. SAUL, 1 Commissioner
Social Security Administration                                                                    DEFENDANT

                                                     ORDER

         Plaintiff, Kyle E. Ledbetter, appealed the Commissioner's denial of benefits to this

Court. On June 10, 2019, judgment was entered remanding Plaintiff's case to the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g). (Doc. 16). Plaintiff now

moves for an award of $1,857.58 in attorney’s fees under 28 U.S.C. § 2412, the Equal Access

to Justice Act (hereinafter “EAJA”), requesting compensation for 10.00 attorney hours of

work before the Court at an hourly rate of $155.00 for work performed 2018 and 2019; 3.45 2

paralegal hours of work before the Court at an hourly rate of $75.00; and $26.43 in expenses.

(Docs. 17-18). Defendant filed a response to Plaintiff’s application, stating that he does not

oppose an award to Plaintiff in the amount requested. (Doc. 19).

         Pursuant to 28 U.S.C. § 2412(d)(1)(A), the Court must award attorney’s fees to a

prevailing social security claimant unless the Commissioner’s position in denying benefits

was substantially justified.            The burden is on the Commissioner to show substantial

justification for the government’s denial of benefits. Jackson v. Bowen, 807 F.2d 127, 128

1
 Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,
pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.

2
 The Court notes Plaintiff’s counsel used 3.75 hours when calculating the paralegal award. A review of the actual hours
shows there to be 3.45 paralegal hours of work. The Court will use 3.45 hours when calculating the award.

                                                            1
(8th Cir. 1986). Under Shalala v. Schaefer, 509 U.S. 292, 302 (1993), a social security

claimant who obtains a sentence-four judgment reversing the Commissioner’s denial of

benefits and remanding the case for further proceedings is a prevailing party.                 After

reviewing the file, the Court finds that Plaintiff is a prevailing party in this matter.

        In determining a reasonable attorney’s fee, the Court will in each case consider the

following factors: time and labor required; the novelty and difficulty of questions involved;

the skill required to handle the problems presented; the preclusion of employment by the

attorney due to acceptance of the case; the customary fee; whether the fee is fixed or

contingent;   time limitations imposed by the client or the circumstances;             the amount

involved and the results obtained; the attorney’s experience, reputation and ability; the

“undesirability” of the case; the nature and length of the professional relationship with the

client; and awards in similar cases. Hensley v. Eckerhart, 461 U.S. 424, 430 (1983).

        However, the EAJA is not designed to reimburse without limit.                      Pierce v.

Underwood, 487 U.S. 552, 573 (1988). The Court can determine the reasonableness and

accuracy of a fee request, even in the absence of an objection by the Commissioner.

Clements v. Astrue, 2009 WL 4508480 (W.D. Ark. Dec. 1, 2009); see also Decker v.

Sullivan, 976 F.2d 456, 459 (8th Cir. 1992) (“Although the issue was not raised on appeal,

fairness to the parties requires an accurately calculated attorney’s fee award”).

        The EAJA further requires an attorney seeking fees to submit “an itemized

statement...stating the actual time expended and the rate at which fees and other expenses

were computed.” 28 U.S.C. § 2412(d)(1)(B). Attorneys seeking fees under federal fee-

shifting statutes such as the EAJA are required to present fee applications with

“contemporaneous time records of hours worked and rates claimed, plus a detailed



                                                 2
description of the subject matter of the work.” Id. Where documentation is inadequate, the

Court may reduce the award accordingly. Hensley, 461 U.S. at 433 (1983).

       Plaintiff’s attorney requests an award under the EAJA at an hourly rate of $155.00 for

10.00 hours of work performed in 2018 and 2019, which he asserts was devoted to the

representation of Plaintiff in this Court. The party seeking attorney fees bears the burden of

proving that the claimed fees are reasonable. Id., 461 U.S. at 437. Attorney’s fees may not

be awarded in excess of $125.00 per hour-the maximum statutory rate under § 2412(d)(2)(A)

- unless the Court finds that an increase in the cost of living or a special factor such as the

limited availability of qualified attorneys justifies a higher fee. 28 U.S.C. §2412(d)(2)(A).

The decision to increase the hourly rate is not automatic and remains at the discretion of the

district court. McNulty v. Sullivan, 886 F.2d 1074 (8th Cir. 1989). In Johnson v. Sullivan,

919 F.2d 503 (8th Cir. 1990), the Court stated that the hourly rate may be increased when

there is “uncontested proof of an increase in the cost of living sufficient to justify hourly

attorney’s fees of more than [the maximum statutory hourly rate],” such as a copy of the

Consumer Price Index (CPI). Plaintiff’s counsel submitted a CPI in support of his requested

hourly rate. The Court will therefore award Plaintiff’s counsel an hourly rate of $155.00.

       Plaintiff’s counsel has also requested 3.45 paralegal hours of work at the rate of

$75.00 per hour. The Court finds $75.00 per hour for paralegal work to be reasonable.

       The Court next addresses the number of hours Plaintiff's counsel claims he spent

working on this case. The Court has reviewed the itemized statement, and finds the amount

of 10.00 attorney hours and 3.45 paralegal hours is reasonable.




                                              3
        Finally, counsel seeks reimbursement for $26.43 in postage. Such expenses are

recoverable under the EAJA and the Court finds $26.43 is reasonable. See Kelly v. Bowen,

862 F.2d 1333, 1335 (8th Cir. 1988).

         Based upon the foregoing, the Court finds that Plaintiff is entitled to an attorney’s fee

award under the EAJA for: 10.00 hours for attorney work performed in 2018 and 2019, at an

hourly rate of $155.00; and 3.45 paralegal hours at an hourly rate of $75.00, for a total

attorney’s fee of $1,808.75; and $26.43 in expenses. This amount should be paid in addition

to, and not out of, any past due benefits which Plaintiff may be awarded in the future. Based

upon the holding in Astrue v. Ratliff, 130 S. Ct. 2521 (2010), the EAJA award should be paid

directly to Plaintiff.

        The parties are reminded that the award herein under the EAJA will be taken into

account at such time as a reasonable fee is determined pursuant to 42 U.S.C. § 406, in order

to prevent double recovery by counsel for the Plaintiff.

        IT IS SO ORDERED AND ADJUDGED this 30th day of September 2019.




                                                    /s/ Erin L. Wiedemann
                                                    HON. ERIN L. WIEDEMANN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                4
